DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 8, 2022 has been entered. 
Response to Arguments
The applicant's amendments and arguments/remarks have been fully considered but are moot in view of the new grounds of rejections presented herein.  Specifically the examiner has provided the Taylor reference to teach the limitations presented in the newly amended claims.
Response to Amendment
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7, 10-14, 16-20, 22-23, and 25 are rejected on the ground of nonstatutory double patenting as being unpatentable over 1-9 of U.S. Patent No. 9179887 and claims 1-19 of U.S. Patent No. 10603006 in view of Taylor (US Patent No. 5301679). Although the claims at issue are not identical, they are not patentably distinct from each other because they are all either directed to a method, system, or computer readable medium for predicting gastrointestinal impairment by acquiring intestinal sounds, and analyzing spectral events in said sound to predict the likelihood of subsequent gastrointestinal impairment. And further Taylor teaches wherein the data collection device comprises a patient interface, which comprises a single microphone, wherein the single microphone detects intestinal sounds (Column 1, Lines 53-56; ‘in which body sounds are recorded and analyzed by placing a microphone on the body surface or inserting a microphone within the body (e.g. oral insertion or rectal insertion into the gastro-intestinal tract),’).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2 and 4-7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sandler (US Patent No. 6776766) in view of Taylor (US Patent No. 5301679).
Regarding claim 1, Sandler teaches a method for predicting gastrointestinal impairment (Abstract), the method comprising: 
obtaining intestinal sounds with a data collection device of a patient to generate audio data (Figures 7-8; through elements 202; Column 5, Lines 5-20; ‘The microphones respectively are located to pick up multiple gastrointestinal sound sources from the human torso to provide analog signals to the computer 30.’) 
identifying by a processor predefined spectral events in the audio data that are predictive of subsequent gastrointestinal impairment, the predefined spectral events being defined by predefined parameters (Column 5, Lines 9-13; ‘determines the spectra and the duration of the individual gastrointestinal events’; Table 1; Column 8, Lines 17-23); and 
wherein the data collection device comprises a patient interface (14), which comprises a single microphone (single microphone; Column 2, Lines 5-10: ‘a fourth free microphone which may be placed adjacent to the Sternum of the patient for picking up breathing, cardiac and environ mental Sounds and the like which are to be Subtracted from the gastrointestinal Sounds and are treated as noise’; Examiner notes both the use of ‘comprising’ in the preamble of the claim as well as this limitation which leaves each limitation open ended. As currently claimed only the patient interface must comprise a single microphone. The data collection device is not limited to a single microphone, but merely that it must have a patient interface that has a single microphone);
predicting a likelihood of subsequent gastrointestinal impairment relative to the predefined spectral events (Figure 8; step 226; Column 8, Lines 23-28; ‘for providing diagnoses with probabilities’).
Taylor teaches wherein the data collection device comprises a patient interface, which comprises a single microphone, wherein the single microphone detects intestinal sounds (Column 1, Lines 53-56; ‘in which body sounds are recorded and analyzed by placing a microphone on the body surface or inserting a microphone within the body (e.g. oral insertion or rectal insertion into the gastro-intestinal tract),’). It would have been obvious to one of ordinary skill in the art to have modified Sandler with Taylor because Taylor provides a sound acquiring system that can be applied to activities of various body organs and for various body sounds (Column 1, Lines 46-65 of Taylor) and it would only require it would only require the routine skill of simple substitution of one known element for another to obtain predictable results (MPEP 2143 I. B.) in this case part of the audio capturing system of Sandler with that of Taylor.
Regarding claim 2, Sandler teaches wherein the patient interface is a non-invasive external device (Figure 3).
Regarding claim 4, Sandler teaches wherein the predefined parameters include frequency of the predefined spectral events and the frequency is in the range of approximately 900 to 20,000 Hertz (Figure 44; range 900 to 2000 Hz).
Regarding claim 5, Sandler teaches wherein the predefined parameters include duration of the predefined spectral events and the duration is in the range of approximately 5 to 600 milliseconds (Figure 4; range 0 to 1000 ms).
Regarding claim 6, Sandler teaches wherein the predefined parameters include minimum separation in time of the predefined spectral events from other spectral events and the minimum separation in time is approximately 20 milliseconds (Table 2; even spacing threshold 5-30ms). The applicant’s specification provides no specifical reasoning or critical functionality for the use of a minimum separation time of 20 ms, thus claimed limitation is a design choice.  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to use the minimum separation time of 20 ms as desired by the user as a matter of routine engineering design choice.
Regarding claim 7, Sandler teaches the use of a threshold to filter out noise (Column 11, Lines 18-42) but is silent on specifically on wherein the predefined parameters include signal- to-noise ratio of the predefined spectral events and the signal-to-noise ratio threshold is approximately 10 decibels. The applicant’s specification provides no specifical reasoning or critical functionality for the use of a threshold of 10 decibels, thus claimed limitation is a design choice.  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to use the threshold of 10 decibels as desired by the user as a matter of routine engineering design choice.
Claims 10-14, 16-20, 22-23, and 25 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sandler (US Patent No. 6776766) in view of Mansy et al. (US 2002/0156398) and Taylor (US Patent No. 5301679).
Regarding claim 10, Sandler teaches a non-transitory computer-readable medium including program instructions that when executed by a processor cause the processor (Abstract; Column 1, Lines 16-24) to perform the following actions: 
Identifying, by a processor (52), predefined spectral events in audio data obtained from intestinal sounds of a patient using a data collection device (26 and 30, being considered the data collection device), the predefined spectral events being defined by predefined parameters and predictive of subsequent gastrointestinal impairment (Column 5, Lines 9-13; ‘determines the spectra and the duration of the individual gastrointestinal events’; Table 1; Column 8, Lines 17-23); and
Wherein the data collection device comprises a patient interface (14), which comprises a single microphone (single microphone; Column 2, Lines 5-10: ‘a fourth free microphone which may be placed adjacent to the Sternum of the patient for picking up breathing, cardiac and environ mental Sounds and the like which are to be Subtracted from the gastrointestinal Sounds and are treated as noise’; Examiner notes both the use of ‘comprising’ in the preamble of the claim as well as this limitation which leaves each limitation open ended. As currently claimed only the patient interface must comprise a single microphone. The data collection device is not limited to a single microphone, but merely that it must have a patient interface that has a single microphone); and
predicting a likelihood of subsequent gastrointestinal impairment relative to the predefined spectral events (Figure 8; step 226; Column 8, Lines 23-28; ‘for providing diagnoses with probabilities’), 
Sandler is silent on the prediction including counting the number of spectral events and comparing that to an index.
Mansy teaches wherein predicting the likelihood of subsequent gastrointestinal impairment comprises counting the total number of spectral events that occurred in a predefined period of time and comparing the number to an index that gauges the risk of subsequent gastrointestinal impairment relative to the number of spectral events (Paragraph 0045). 
It would have been obvious to one of ordinary skill in the art to have modified Sandler with Mansy because it allows for the ability to measure gastrointestinal activity in a manner that is highly accurate yet inexpensive, less invasive, more portable, and less time consuming (Paragraphs 0007-0008 of Mansy).
Taylor teaches wherein the data collection device comprises a patient interface, which comprises a single microphone, wherein the single microphone detects intestinal sounds (Column 1, Lines 53-56; ‘in which body sounds are recorded and analyzed by placing a microphone on the body surface or inserting a microphone within the body (e.g. oral insertion or rectal insertion into the gastro-intestinal tract),’). It would have been obvious to one of ordinary skill in the art to have modified Sandler with Taylor because Taylor provides a sound acquiring system that can be applied to activities of various body organs and for various body sounds (Column 1, Lines 46-65 of Taylor) and it would only require it would only require the routine skill of simple substitution of one known element for another to obtain predictable results (MPEP 2143 I. B.) in this case part of the audio capturing system of Sandler with that of Taylor.
Regarding claim 11, Sandler teaches wherein the predefined parameters include frequency of the predefined spectral event and the frequency is in the range of approximately 900 to 20,000 Hertz (Figure 44; range 900 to 2000 Hz).
Regarding claim 12, Sandler teaches wherein the predefined parameters include duration of the predefined spectral event and the duration is in the range of approximately 5 to 600 milliseconds (Figure 4; range 0 to 1000 ms).
Regarding claim 13, Sandler teaches wherein the predefined parameters include minimum separation in time of the predefined spectral event from other spectral events and the minimum separation in time is approximately 20 milliseconds (Table 2; even spacing threshold 5-30ms). The applicant’s specification provides no specifical reasoning or critical functionality for the use of a minimum separation time of 20 ms, thus claimed limitation is a design choice.  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to use the minimum separation time of 20 ms as desired by the user as a matter of routine engineering design choice.
Regarding claim 14, Sandler teaches the use of a threshold to filter out noise (Column 11, Lines 18-42) but is silent on specifically on wherein the predefined parameters include signal-to-noise ratio of the predefined spectral event and the signal-to-noise ratio threshold is approximately 10 decibels. The applicant’s specification provides no specifical reasoning or critical functionality for the use of a threshold of 10 decibels, thus claimed limitation is a design choice.  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to use the threshold of 10 decibels as desired by the user as a matter of routine engineering design choice.
Regarding claim 16, Sandler teaches a system for predicting gastrointestinal impairment (Abstract), the system comprising: 
a device to identify predefined spectral events in audio data using a data collection device obtained from intestinal sounds of a patient, the predefined spectral events being defined by predefined parameters and predictive of subsequent gastrointestinal impairment (Column 5, Lines 9-13; ‘determines the spectra and the duration of the individual gastrointestinal events’; Table 1; Column 8, Lines 17-23), the device further being configured to predict the likelihood of subsequent gastrointestinal impairment relative to the predefined spectral events (Figure 8; step 226; Column 8, Lines 23-28; ‘for providing diagnoses with probabilities’).
Wherein the data collection device comprises a patient interface (14), which comprises a single microphone (single microphone; Column 2, Lines 5-10: ‘a fourth free microphone which may be placed adjacent to the Sternum of the patient for picking up breathing, cardiac and environ mental Sounds and the like which are to be Subtracted from the gastrointestinal Sounds and are treated as noise’; Examiner notes both the use of ‘comprising’ in the preamble of the claim as well as this limitation which leaves each limitation open ended. As currently claimed only the patient interface must comprise a single microphone. The data collection device is not limited to a single microphone, but merely that it must have a patient interface that has a single microphone); and
Sandler is silent on the prediction including counting the number of spectral events and comparing that to an index.
Mansy teaches wherein the device predicts the likelihood of subsequent gastrointestinal impairment by counting a total number of spectral events that occurred in a predefined period of time and comparing the total number to an index that gauges a risk of subsequent gastrointestinal impairment based on the predefined spectral events (Paragraph 0045).
It would have been obvious to one of ordinary skill in the art to have modified Sandler with Mansy because it allows for the ability to measure gastrointestinal activity in a manner that is highly accurate yet inexpensive, less invasive, more portable, and less time consuming (Paragraphs 0007-0008 of Mansy).
Regarding claim 17, Sandler teaches wherein the predefined parameters include frequency of the predefined spectral events and the frequency is in the range of approximately 900 to 20,000 Hertz (Figure 44; range 900 to 2000 Hz).
Regarding claim 18, Sandler teaches wherein the predefined parameters include duration of the predefined spectral events and the duration is in the range of approximately 5 to 600 milliseconds (Figure 4; range 0 to 1000 ms).
Regarding claim 19, Sandler teaches wherein the predefined parameters include minimum separation in time of the predefined spectral events from other spectral events and the minimum separation in time is approximately 20 milliseconds (Table 2; even spacing threshold 5-30ms). The applicant’s specification provides no specifical reasoning or critical functionality for the use of a minimum separation time of 20 ms, thus claimed limitation is a design choice.  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to use the minimum separation time of 20 ms as desired by the user as a matter of routine engineering design choice.
Regarding claim 20, Sandler teaches the use of a threshold to filter out noise (Column 11, Lines 18-42) but is silent on specifically on wherein the predefined parameters include signal- to-noise ratio of the predefined spectral events and the signal-to-noise ratio threshold is approximately 10 decibels. The applicant’s specification provides no specifical reasoning or critical functionality for the use of a threshold of 10 decibels, thus claimed limitation is a design choice.  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to use the threshold of 10 decibels as desired by the user as a matter of routine engineering design choice.
Regarding claim 25, Sandler teaches wherein the data collection device (26 and 30) docks with the patient monitoring system and collects the intestinal sounds of the patient (Column 5, Lines 27-30; docks interpreted as connects).
Allowable Subject Matter
Claims 3 and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK FERNANDES whose telephone number is (571)272-7706. The examiner can normally be reached Monday-Thursday 9AM-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JASON SIMS can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK FERNANDES/Primary Examiner, Art Unit 3791